Title: Certificate by James Monroe, [16 August 1797]
From: Monroe, James
To: Hamilton, Alexander


[Philadelphia, August 16, 1797]
I hereby certify that it was not my intention to give any sanction to, or opinion of my own, as to the entry which bears my single signature, in the papers containing an enquiry into Colo. Hamiltons conduct, by messrs. Muhlenburg Venable & myself in 1792, but that I meant it to stand on the credit of Mr. Clingman only upon whose application the entry was made. Phila. Augt. 16. 1797.
Jas. Monroe
